United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 21-1627
                     ___________________________

                         United States of America,

                    lllllllllllllllllllllPlaintiff - Appellee,

                                       v.

                             Antonio M. Taylor,

                   lllllllllllllllllllllDefendant - Appellant.
                                    ____________

                  Appeal from United States District Court
             for the Western District of Missouri - Kansas City
                              ____________

                        Submitted: January 14, 2022
                          Filed: March 18, 2022
                               [Published]
                              ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________
PER CURIAM.

      Antonio Taylor appeals an order of the district court1 denying his motion for
reduction of sentence under 18 U.S.C. § 3582(c)(1)(A). We conclude that the court
did not err in concluding that Taylor failed to present “extraordinary and compelling
reasons” for a reduction. We therefore affirm the order.

       In 2014, a jury convicted Antonio Taylor of nine offenses. Three convictions
were for possession of a firearm in furtherance of a drug-trafficking crime, in
violation of 18 U.S.C. § 924(c). For those three violations, the law required
consecutive terms of imprisonment of five years, twenty-five years, and twenty-five
years, respectively. The district court sentenced Taylor to a total term of sixty years’
imprisonment.

        In 2020, Taylor moved for reduction of sentence under 18 U.S.C.
§ 3582(c)(1)(A). This statute permits a district court to reduce a prisoner’s sentence
if, after considering the factors in 18 U.S.C. § 3553(a), “it finds that . . . extraordinary
and compelling reasons warrant such a reduction” and “that such a reduction is
consistent with applicable policy statements issued by the Sentencing Commission.”
18 U.S.C. § 3582(c)(1)(A). This form of relief is sometimes described as
“compassionate release.”

       As an “extraordinary and compelling reason” for reduction, Taylor cited a
provision of the First Step Act of 2018 that repealed the mandatory consecutive
sentences for multiple convictions under § 924(c). See Pub. L. No. 115-391, § 403,
132 Stat. 5194, 5221-22 (2018). Although Congress did not make the change in law
retroactive, Taylor argued that if he had been sentenced under current law, his


       1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.

                                            -2-
mandatory minimum sentence would have been significantly shorter. Taylor also
relied on what he described as “significant” rehabilitative efforts, and argued that his
rehabilitation should be considered in conjunction with the change in sentencing law.

       The district court denied Taylor’s motion. The court concluded that a non-
retroactive change in law could not constitute an extraordinary and compelling reason
for a reduction in sentence. The court reasoned that compassionate release under
§ 3582(c) was “not an appropriate vehicle to circumvent Congress’s decisions about
the retroactivity of amendments to sentencing statutes.” The court also concluded
that Taylor’s proffered rehabilitation was not by itself an extraordinary and
compelling reason. See 28 U.S.C. § 994(t).

       On appeal, Taylor argues that the district court erred by deciding that the non-
retroactive change to sentencing provisions under § 924(c), together with his
rehabilitation, could not constitute an extraordinary and compelling reason for a
sentence reduction. This court recently held, however, “that a non-retroactive change
in law, whether offered alone or in combination with other factors, cannot contribute
to a finding of ‘extraordinary and compelling reasons’ for a reduction in sentence
under § 3582(c)(1)(A).” United States v. Crandall, 25 F.4th 582, 586 (8th Cir. 2022).
Taylor’s appeal is foreclosed by Crandall, and the district court did not err in denying
his motion for reduction in sentence.

      The order of the district court is affirmed.

KELLY, Circuit Judge, concurring.

      After this case was briefed and argued, the court issued its decision in Crandall.
Had this case been decided first, I would have voted to reverse and remand. In my
view, sentence disparities such as those created by amendments to § 924(c) are
properly considered as part of an individualized assessment of whether extraordinary

                                          -3-
and compelling reasons for a sentence reduction exist under the First Step Act. See,
e.g., United States v. McCoy, 981 F.3d 271, 285-88 (4th Cir. 2020) (holding that
“district courts permissibly treat[] as ‘extraordinary and compelling reasons’ for
compassionate release the severity of the defendants’ § 924(c) sentences and the
extent of the disparity between the defendants’ sentences and those provided for
under the First Step Act,” where such “judgments [are] the product of individualized
assessments of each defendant’s sentence”); United States v. Maumau, 993 F.3d 821,
837 (10th Cir. 2021) (affirming district court finding of extraordinary and compelling
reasons for a sentence reduction “based on its individualized review of all the
circumstances,” including “the incredible length of [the defendant’s] stacked
mandatory sentences under § 924(c); the First Step Act’s elimination of
sentence-stacking under § 924(c); and the fact that [the defendant], if sentenced
today, would not be subject to such a long term of imprisonment.” (cleaned up)
(quotations omitted)).

       Because Crandall has squarely resolved the question presented by Taylor on
appeal, I concur. See Mader v. United States, 654 F.3d 794, 800 (8th Cir. 2011) (en
banc) (“It is a cardinal rule in our circuit that one panel is bound by the decision of
a prior panel.” (quoting Owsley v. Luebbers, 281 F.3d 687, 690 (8th Cir. 2002))).
                         ______________________________




                                          -4-